Citation Nr: 1605694	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Office in New York, New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left knee status-post lateral collateral ligament strain.
 
2.  Entitlement to service connection for a right shoulder disability.
 
3.  Entitlement to service connection for a back disability.
 
4.  Entitlement to service connection for a right elbow disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from February 1996 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions adjudicated in July 2010 and October 2013 by a Department of a Veterans Affairs (VA) Regional Office (RO). 

In March 2015 the appeal was remanded to afford the Veteran his requested Board hearing, which was held before the undersigned Veterans Law Judge in November 2015.  A transcript of the proceedings is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he developed right shoulder, right elbow and back disabilities due to injuries incurred in parachute jumps during active duty.  The service treatment records documented injuries incurred while skydiving and his   DD Form 214 indicates the he received the Parachute Badge.  However, right shoulder, right elbow and back injuries or disabilities were not noted in service.  Post-service treatment records document complaints of back, right shoulder and right elbow pain.  As the Veteran has not yet been afforded a VA examination     that addresses the relationship, if any, between service and the claimed right shoulder, right elbow and back disabilities, a VA examination with nexus opinions is necessary.

The Veteran also seeks service connection for an acquired psychiatric disorder.      At the hearing the Veteran reported onset of psychiatric symptoms, to include difficulty sleeping due to manic symptoms, during service.  On a Report of Medical History on separation from service in June 1999, the Veteran checked the box that indicated he had experienced frequent trouble sleeping.  The Veteran has not been afforded a VA psychiatric examination to address this claim.  Accordingly, the Board finds that an examination should be scheduled upon remand.

Concerning the claim for an increased rating for the left knee, the Veteran was scheduled for a VA examination in July 2010.  A review of the VA examination report reveals that the VA examiner was unable to perform the examination because the Veteran would not cooperate as he refused range of motion testing due to pain. As a result, there are no July 2010 range of motion testing results for the Veteran's left knee which are essential to assessing the severity of his disability.   

At the November 2015 hearing, the Veteran testified that he was not feeling well on the day he was examined.  Apparently he felt crowded and thus he did not cooperate with the examiner.  He stated that now he was taking his medication and feeling better.  As the nature of the Veteran's psychiatric disability may have contributed  to his inability to participate in the July 2010 VA examination, to give the Veteran every consideration in connection with the current claim, the Board finds that a  new examination is warranted.  

At the hearing the Veteran reported that he was in receipt of Social Security disability benefits due to schizoaffective disorder.  Where there is actual notice      to VA that the appellant is receiving disability benefits from the Social Security Administration (SSA), VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Therefore, the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based, should also be requested.

Finally, relevant ongoing medical records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran's SSA disability determination and the records upon which the determination was based.  If the SSA responds that no disability file is available, the negative response should be noted in the claims file and the Veteran notified of such.

2.  Obtain updated VA treatment records and associate them with the claims file.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such.   

3.  Schedule the Veteran for a VA knee examination        to address the claim for an increased rating for the left knee disability.  The claims file and electronic treatment records must be thoroughly reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, including range of motion testing of the left knee, and all findings should be reported in detail.  

4.  Schedule the Veteran for a VA shoulder examination to address the claim for service connection for a right shoulder disability.  The claims file and electronic treatment records must be thoroughly reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, and all findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Provide the diagnosis for any current right shoulder disabilities present. 

b) Is it at least as likely as not (50 percent or greater probability) that any right shoulder disabilities found      on examination arose during service or are otherwise etiologically related to service, including parachute jumps?  Please explain why or why not. 

5.  Schedule the Veteran for a VA elbow examination     to address the claim for service connection for a right elbow disability.  The claims file and electronic treatment records must be thoroughly reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, and all findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Provide the diagnosis for any current right elbow disabilities present. 

b) Is it at least as likely as not (50 percent or greater probability) that any right elbow disabilities found on examination arose during service or are otherwise etiologically related to service, including parachute jumps?  Please explain why or why not.

6.  Schedule the Veteran for a VA back examination to address the claim for service connection for low back disability.  The claims file and electronic treatment records must be thoroughly reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, and all findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Provide the diagnosis for any current low back disabilities present. 

b) Is it at least as likely as not (50 percent or greater probability) that any low back disabilities found on examination arose during service or are otherwise etiologically related to service, including parachute jumps?  Please explain why or why not.

7.  Schedule the Veteran for a VA psychiatric examination to determine whether any current acquired psychiatric disorder is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be done and all findings must be reported in detail.  Following review of the claims file and examination of the Veteran the examiner should respond to the following:

a) Please identify all psychiatric disorders found.

b) With respect to each diagnosed acquired psychiatric disability, to include schizoaffective disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that a current psychiatric disability began during service or is otherwise etiologically related to any aspect of the Veteran's service, to include reports of his trouble sleeping in service.  Please explain why or why not.

8.  After the development requested above as well as     any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



